USDC IN/ND case 3:19-cv-00510-JD-MGG document 44 filed 04/27/21 page 1 of 7


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 MATTHEW ALAN SCHROCK, JR.,

               Plaintiff,

                       v.                           CAUSE NO. 3:19-CV-510-JD-MGG

 GALIPEAU, et al.,

               Defendants.

                                 OPINION AND ORDER

      Matthew Alan Schrock, Jr., a prisoner without a lawyer, filed this action under 42

U.S.C. § 1983. He alleges that during 2018 and 2019, he was served Kosher meals at

Westville Correctional Facility (“Westville”) that were spoiled, missing items, and in

some instances contained foreign objects, which inhibited his ability to practice his

Messianic Hebrew Israelite religion and left him feeling hungry. He was granted leave

to proceed on claims against Warden John Galipeau, Captain Jason Smiley, and Captain

Gary Lewis under the First Amendment, the Eighth Amendment, and the Religious

Land Use and Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc-1(a), for

monetary damages and injunctive relief. (ECF 21.)

      Defendants now move for summary judgment. (ECF 37.) Warden Galipeau

argues that Mr. Schrock’s claim against him for injunctive relief is moot now that he has

been transferred to New Castle Correctional Facility. The remaining defendants argue

that Mr. Schrock did not exhaust his available administrative remedies before filing suit

as required by the Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e.
USDC IN/ND case 3:19-cv-00510-JD-MGG document 44 filed 04/27/21 page 2 of 7


       Under Federal Rule of Civil Procedure 56, the court “shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). In

deciding whether a genuine dispute of material fact exists, the court must “consider all

of the evidence in the record in the light most favorable to the non-moving party,

and . . . draw all reasonable inferences from that evidence” in that party’s favor. Dunn v.

Menard, Inc., 880 F.3d 899, 905 (7th Cir. 2018) (citation omitted).

       Mr. Schrock was notified of the Defendants’ motion for summary judgment and

granted an extension of time to respond to it. 1 (ECF 40.) His response was due February

8, 2021, but that deadline has passed and no response has been filed. Pursuant to N.D.

Ind. Local Rule 7-1(d)(5), the court may rule summarily if a party fails to timely respond

to a motion. Nevertheless, “[s]trict enforcement of [local rules] does not mean that a

party’s failure to submit a timely filing automatically results in summary judgment for

the opposing party.” Wienco, Inc. v. Katahn Assoc., Inc., 965 F.2d 565, 568 (7th Cir. 1992).

Rather, that failure “causes all factual assertions alleged by the opposing party to be

deemed admitted.” Id.; see also Marcure v. Lynn, 992 F.3d 625, 631 (7th Cir. 2021) (“Rule

56 imposes an affirmative obligation on a movant that we cannot ignore merely because

a nonmovant provides no responsive arguments.”).




         1 Defendants mailed Mr. Schrock a copy of their summary judgment filings along with the notice

required by N.D. Ind. L.R. 56-l(f) in early December 2020. (See ECF 37-39.) Because Mr. Schrock was
moved to another correctional facility around that same time, out of an abundance of caution, the court
had all the summary judgment filings resent to him by the clerk at his new facility. (ECF 40.) There is
nothing on the docket to reflect that these filings did not reach him.


                                                   2
USDC IN/ND case 3:19-cv-00510-JD-MGG document 44 filed 04/27/21 page 3 of 7


       The court turns first to Warden Galipeau’s argument. In the screening order, Mr.

Schrock was permitted to proceed against the Warden “in his official capacity for

injunctive relief related to the provision of adequate Kosher meals as required by

RLUIPA.” (ECF 23 at 5.) However, Mr. Schrock has since been transferred to New

Castle Correctional Facility, and there is no indication he is likely to return to Westville

any time in the near future. (See ECF 36.) Accordingly, Mr. Schrock’s claim for

injunctive relief against Warden Galipeau has become moot. See Higgason v. Farley, 83

F.3d 807, 811 (7th Cir. 1996).

       Turning to the exhaustion issue, the PLRA provides that “[n]o action shall be

brought with respect to prison conditions under section 1983 of this title, or any other

Federal law, by a prisoner. . . until such administrative remedies as are available are

exhausted.” 42 U.S.C. § 1997e(a). Failure to exhaust is an affirmative defense that the

defendant has the burden of proving. Jones v. Bock, 549 U.S. 199, 216 (2007). The purpose

of the exhaustion requirement is “to give the prison an opportunity to address the

problem before burdensome litigation is filed.” Chambers v. Sood, 956 F.3d 979, 983 (7th

Cir. 2020) (citing Woodford v. Ngo, 548 U.S. 81 (2006)). The Seventh Circuit has taken a

“strict compliance approach to exhaustion.” Dole v. Chandler, 438 F.3d 804, 809 (7th Cir.

2006). Thus, “[t]o exhaust remedies, a prisoner must file complaints and appeals in the

place, and at the time, the prison’s administrative rules require.” Pozo v. McCaughtry,

286 F.3d 1022, 1025 (7th Cir. 2002). “[A] prisoner who does not properly take each step

within the administrative process has failed to exhaust state remedies.” Id. at 1024.




                                              3
USDC IN/ND case 3:19-cv-00510-JD-MGG document 44 filed 04/27/21 page 4 of 7


       Nevertheless, inmates are only required to exhaust administrative remedies that

are actually available. Woodford, 548 U.S. at 102. The availability of a remedy is not a

matter of what appears on paper, but rather, whether the process was in actuality

available for the prisoner to pursue. Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006). Thus,

when prison staff hinder an inmate’s ability to use the administrative process, such as

by failing to provide him with the necessary forms, administrative remedies are not

considered “available.” Id. In essence, “[p]rison officials may not take unfair advantage

of the exhaustion requirement . . . and a remedy becomes ‘unavailable’ if prison

employees do not respond to a properly filed grievance or otherwise use affirmative

misconduct to prevent a prisoner from exhausting.” Dole, 438 F.3d at 809.

       At all relevant times, Westville had a grievance process in place consisting of

three steps: (1) a formal grievance following attempts at informal resolution of the

problem (whether by speaking with the staff member involved, letter-writing, or similar

means); (2) a written appeal to the Warden or his designee; and (3) a written appeal to

the Indiana Department of Correction Grievance Manager. (ECF 37-2 at 3, 8-9.) Inmates

are made aware of the policy upon their arrival at Westville, and the policy is also

available in the prison law library and by request from each inmate’s unit team

manager. (ECF 37-4 ¶¶ 6-7.)

       Official grievance records submitted by Defendants reflect that Mr. Schrock filed

a grievance in May 2017 complaining that he did not receive a Kosher meal on Passover.

(ECF 37-3 at 1-2.) The grievance was denied because Mr. Schrock had not formally

requested a Kosher diet. (Id. at 1.) He appealed, but the appeal was also denied. (Id.)


                                             4
USDC IN/ND case 3:19-cv-00510-JD-MGG document 44 filed 04/27/21 page 5 of 7


This grievance made no mention that Mr. Schrock was being served Kosher meals that

were spoiled, missing items, or contained foreign objects. It was also filed long before

the events giving rise to this suit and at a different correctional facility. Defendants

argue, and the court agrees, that this grievance did not satisfy the exhaustion

requirement as to the claims raised in this lawsuit. See Maddox v. Love, 655 F.3d 709, 722

(7th Cir. 2011) (observing that the purpose of the grievance process is to alert officials to

a problem so that corrective action can be taken); Strong v. David, 297 F.3d 646, 650 (7th

Cir. 2002) (observing that “a grievance suffices if it alerts the prison to the nature of the

wrong for which redress is sought”).

        For completeness, the court notes that there is another grievance included in the

record aside from the one submitted by Defendants. Even though Mr. Schrock did not

respond to the summary judgment motion, he attached a grievance dated November 28,

2018, to his original complaint, in which he complains about inadequate portions,

spoiled foods, and finding a live insect in one of his Kosher meals during early

November 2018. 2 (ECF 1-1 at 8.) This grievance appears to encompass at least some of

the claims raised in this lawsuit. However, the grievance was not accepted for filing.

Mr. Schrock also attaches documentation showing that the grievance was returned to




        2 The grievance bears a “received” file stamp by the Westville grievance office, and it is unclear
why this document was not submitted by Defendants as part of the official grievance record. (ECF 1-1 at
8.) It appears, perhaps, that the grievance may have been lost after it was returned to Mr. Schrock unfiled
rather than assigned a log number. The grievance specialist attests that he searched for records of
grievances that were returned to Mr. Schrock unfiled but was unable to locate any such records, and the
court has no reason to disbelieve him. (See ECF 38 ¶ 28.) Any omission by Defendants was harmless in
this instance, but the court trusts that Defendants will ensure the accuracy of grievance records submitted
to the court in the future.


                                                    5
USDC IN/ND case 3:19-cv-00510-JD-MGG document 44 filed 04/27/21 page 6 of 7


him unfiled on December 7, 2018, with the notation that he did not provide information

showing that he had tried to informally resolve the problem with his food before filing

a formal grievance. (Id. at 7.) He was told that if he had made efforts to informally

resolve the issue, he should resubmit the grievance and include this information. (Id.)

Alternatively, he was told that if he had not yet tried to informally resolve the problem,

he was required to do so before filing a formal grievance. (Id.) Under the grievance

policy, it was his responsibility to make any needed revisions and resubmit the

grievance within five business days. (ECF 37-2 at 10.) There is no indication from either

official grievance records or Mr. Schrock’s own filings that he did so.

       Mr. Schrock alleges in his amended complaint that the grievance process was

made unavailable to him. (ECF 23 at 6.) However, it is incumbent upon him to provide

specifics about how he was prevented from exhausting in order to defeat summary

judgment. See Schultz v. Pugh, 728 F.3d 619, 620 (7th Cir. 2013) (because the plaintiff

failed to provide specifics about how he was prevented from exhausting, summary

judgment for the defendants was proper). As stated above, he did not file any response

to the motion for summary judgment, and his amended complaint asserts only

generally that he was prevented from exhausting because Westville grievance specialist

Joshua Harvil “refused to assist the plaintiff in the resolution of these issues.” (ECF 23 at

6.) It is unclear precisely what he means by this, but there is nothing in the record to

suggest that prison staff used “affirmative misconduct” to prevent him from

exhausting. Dole, 438 F.3d at 809. Rather, it appears he simply did not pursue his

remedies further after the November 2018 grievance was returned to him for additional


                                             6
USDC IN/ND case 3:19-cv-00510-JD-MGG document 44 filed 04/27/21 page 7 of 7


information. However, even if the court were to presume that he resubmitted this

grievance and that it was ignored or lost, he had another remedy available: If he did not

receive a response to his grievance within 20 business days, the grievance policy

permitted him to proceed to the next step “as though the grievance had been denied.”

(ECF 37-2 at 11.) Mr. Schrock does not claim, and official grievance records do not

show, that he ever took this step. Prior grievance records reflect that Mr. Schrock was

aware of the grievance policy and how to use it. (See ECF 37-3 at 1-2.) Therefore, the

record shows that he did not exhaust his available administrative remedies before filing

suit.

        For these reasons, the motion for summary judgment (ECF 37) is GRANTED. The

plaintiff’s claim for injunctive relief against the Warden is DISMISSED as moot. His

remaining claims are DISMISSED WITHOUT PREJUDICE for failure to exhaust

administrative remedies in accordance with 42 U.S.C. § 1997e(a). The clerk is

DIRECTED to close this case.

        SO ORDERED on April 27, 2021

                                                /s/JON E. DEGUILIO
                                                CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




                                            7
